Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 1, ‘precursor’ is intended, in view of claim 3.
B) In claim 6,’the liquid phase’ has no antecedent. Further, the contact angle is an inherent property so ‘providing it’ makes no sense and is thus unclear as to the required steps.
C) In claims 7, 8 and 13, ‘preferably’ is unclear as to what is required.
D) ‘fine/finer’ in claims 3 and 12 is unclear as to the size.
E) In claim 1, ‘pore stabilizer’ is unclear as to what is meant; are the pore sizes or distributions being maintained, and if so, as compared to what?

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 13, 14, 17, 19, 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Rogers et al. 6656239.
Rogers teaches, especially in col. 7-8, adding pitch to coal and carbonizing to make a foam.

Claims 1, 2, 4-8, 13-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers.
Rogers does not explicitly teach the claimed features, however for claim 7, either component may be present in 10%. Claim 8 is taught in col. 2 as being in the range recited. Col. 4 teaches claim 16. Claim 15 is obvious to perform the desired heating efficiently. The overlapping ranges render the claims obvious.

s 1, 2, 4-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers ‘239 taken with Rogers 6749652.
Rogers ‘239 does not teach the feature of claim 18, however ‘652 does. Using it in the ‘239 process is obvious to create a stable material.

Claim 20 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rogers ‘652.
Rogers does not explicitly teach what is claimed (‘pore stabilizer’), but no differences are seen.

Claims 1-4, 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. 6146611.
Dillon teaches, especially in col. 3, mixing pitch and amorphous silica and heating to make foam. 

Claims 1-6, 8, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon.
Dillon does not teach the explicitly graphitization, however it is optional, and thus obvious.

Claims 1-4, 6, 19, 20 are rejected under 35 U.S.C. 102a2 as being anticipated by Stiller 10,941,042.
Stiller teaches, especially in the examples and col. 30, mixing pitch or coal and a metal additive and heating to make foam.

Claims 1-4, 6, 8, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller.
The features not explicitly disclosed are obvious for the reasons noted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736